Citation Nr: 0804734	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis and, if 
so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to service-connected vitiligo.

4.  Entitlement to an initial compensable rating for the 
vitiligo beginning on August 24, 1998, and a rating higher 
than 10 percent since August 30, 2002.

5.  Entitlement to an effective date earlier than August 30, 
2002, for the 10 percent rating for the vitiligo.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 1978 
and from August 1982 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for vitiligo and assigned an 
initial zero percent (i.e., noncompensable) rating for the 
condition retroactively effective from August 24, 1998, and 
denied service connection for a nervous condition.  The 
veteran disagreed with the initial rating and effective date 
for the vitiligo and the denial of service connection for a 
nervous disorder.  He relocated to Puerto Rico and the RO in 
San Juan assumed jurisdiction.  In a September 2002 decision, 
that RO increased the rating for the vitiligo from 0 to 10 
percent as of August 30, 2002, the effective date of the 
change in criteria used to rate skin disorders.  In an even 
more recent September 2003 decision, that RO determined the 
veteran had not submitted new and material evidence to reopen 
his claims for service connection for hepatitis and a 
cervical spine disorder.



In December 2007, to support his claims, the veteran 
testified at a hearing at the Board's offices in Washington 
DC (Central Office hearing).  During the hearing, 
he submitted additional medical evidence and waived his right 
to have the RO initially consider it.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2007).

Because they must be further developed, the Board is 
remanding the claims for a higher rating for the vitiligo, 
for an earlier effective date for the 10 percent rating for 
this condition, and for service connection for a nervous 
disorder.  The remand will be via the Appeals Management 
Center (AMC).  The Board, however, will go ahead and decide 
the remaining claims concerning the hepatitis and 
cervical spine disorder.


FINDINGS OF FACT

1.  In October 2001, the RO denied the veteran's claims for 
service connection for hepatitis and cervical spondylosis, 
discogenic disease C3, C4, C5 and C6; and although notified 
of that decision and of his procedural and appellate rights, 
he did not perfect a timely appeal.

2.  The additional evidence received since that October 2001 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for cervical 
spondylosis, discogenic disease C3, C4, C5 and C6, 
is cumulative or redundant, and does not raise a reasonable 
possibility of substantiating this claim.

3.  However, the additional evidence received since that 
October 2001 decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hepatitis, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating this claim.



4.  Hepatitis B was treated during service and resolved 
without causing chronic residual disability, as there is no 
current diagnosis of Hepatitis B.  

5.  There is no evidence of hepatitis A or C in service or 
for many years after and no competent medical evidence of a 
nexus (link) between current diagnoses of hepatitis A and C 
and the veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The RO's October 2001 rating decision denying the 
veteran's claims for service connection for hepatitis and 
cervical spondylosis, discogenic disease C3, C4, C5 and C6, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that October 2001 decision to reopen the claim for service 
connection for cervical spondylosis, discogenic disease C3, 
C4, C5 and C6.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  But new and material evidence has been received to reopen 
the claim for service connection for hepatitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Still, though, the evidence does not establish the 
veteran has hepatitis A, B or C as a result of disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he is still given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
this regard, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a 


"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the RO initially sent the appellant a VCAA letter in 
July 2003, before adjudicating his claims in September 2003, 
addressing the four content requirements.  The letter 
informed him of the type of evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  He was also asked to 
submit relevant evidence and/or information in his 
possession.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  That is to say, specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.

In this case, the notice letter provided to the appellant in 
July 2003 as well as the September 2003 rating decision and 
June 2004 SOC included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed of the evidence needed to substantiate the elements 
required to establish service connection that was found 
insufficient in the previous denial.  Moreover, the RO has 
since gone back and readjudicated these claims in the April 
2005 SSOC.  So the claims have been reconsidered since 
providing the additional, but necessary, VCAA notice to 
address all elements of the claims.  See again, Mayfield IV 
and Prickett, supra.

The veteran admittedly has not, however, received adequate 
notice concerning the downstream disability rating and 
effective date elements of his claims.  Specifically, his 
claims were not readjudicated after notice of these 
downstream elements; thus, the timing problem has not been 
"cured."  Since, however, the Board is denying his petition 
to reopen the previously denied claim for a cervical spine 
disorder, the downstream disability rating and effective date 
elements of this claim are moot.  So not receiving VCAA 
notice concerning these downstream elements of the claim, and 
then readjudicated the claim, is inconsequential and, 
therefore, at most harmless error.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993) (indicating that, 
when the Board considers an issue not initially addressed by 
the RO, the Board must explain why this is not prejudicial).  
See, too, 38 C.F.R. § 20.1102 (discussing harmless error in a 
Board decision).

Consider, as well, that the Board is reopening the claim for 
service connection for hepatitis and then readjudicating - 
albeit denying, this claim on the underlying merits.  So, 
again, there is no resulting prejudice to the veteran in not 
receiving Dingess notice concerning this claim either because 
the downstream disability rating and effective date elements 
of this claim again do not come into play.

VA also, as mentioned, has a duty to assist the veteran in 
the development of his claims.  This duty includes assisting 
him in the procurement of service medical records (SMRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See, too, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

But a notable exception, VA is not required to request a 
medical examination, including for a medical nexus opinion, 
unless and until there is new and material evidence to reopen 
a claim.  38 C.F.R. § 3.159(c)(4)(C)(iii).  So the veteran is 
not entitled to an examination concerning his claim for a 
cervical spine disorder because, as will be explained, there 
is no new and material evidence to reopen this claim.  And 
although the Board is reopening his claim for hepatitis, 
there already are medical nexus opinions on file addressing 
the cause of this condition - including insofar as whether 
it is somehow attributable to his military service.

The Board therefore finds that all necessary development has 
been accomplished, and that appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained his 
service medical records, VA treatment records and examination 
reports, evidence from the Social Security Administration 
(SSA) in connection with his claim for benefits, and he has 
submitted his written communications and testimony during his 
December 2007 Central Office hearing and numerous RO 
hearings.  Significantly, neither he nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the hepatitis and cervical spine disorder 
claims that has not been obtained.  

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Analysis

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of it.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence in question, although not its ultimate probative 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  



The Cervical Spine Disorder

The veteran's service medical records reflect that, although 
he reported a history of swollen or painful joints upon 
periodic examination in October 1990, his periodic as well as 
enlistment and separation examination reports are 
unremarkable for complaints or findings of a cervical spine 
disorder.  These records note that he was involved in an 
automobile accident and treated for complaints of neck pain 
in April 1985.  X-rays revealed hypertrophic degenerative 
changes at C5 and C6 with no evidence of injury.  

An April 2001 report of a VA spine examination includes 
findings of severe cervical spine degenerative joint disease, 
discogenic disease at C3-C4, C4-C5, and C6-C7 levels and 
severe muscle spasms by X-rays.  

In an October 2001 rating decision denying service connection 
for a cervical spine disorder (which the veteran was 
attributing to the automobile accident mentioned), the RO 
noted there were degenerative changes observed in the X-rays 
taken shortly after that accident, but no evidence of injury.  
The RO also indicated there was no further mention of 
complaints of, treatment for, or diagnosis of this claimed 
condition for the remainder of the veteran's military 
service.  As evidence of this, the RO pointed out that, on 
physical examination in July 1985 (so only a few months after 
that accident), there were no objective clinical indications 
or diagnosis of a cervical spine disorder, and the same was 
true for all subsequent physical examinations for the 
remainder of the veteran's time in service, which lasted 
until September 1992.

The RO took note of the results of the April 2001 VA 
examination after service, showing severe cervical spine 
degenerative joint disease, discogenic disease at 
C3-C4, C4-C5, and C6-C7 levels and severe muscle spasms by X-
rays, but determined the veteran had not established chronic 
cervical spine disability related to the automobile accident 
in service (which, again, is what he was alleging caused his 
cervical spine disorder).

Despite receiving notice of that October 2001 RO decision 
denying his claim for service connection for a cervical spine 
disorder, and being apprised of his procedural and appellate 
rights, the veteran did not perfect a timely appeal of that 
decision.  38 C.F.R. § 20.200 (an appeal to the Board 
consists of a timely filed notice of disagreement (NOD) and, 
after receiving a statement of the case (SOC), a timely filed 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Thus, that October 2001 decision is final and 
binding on him based on the evidence then of record and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence added to the record since that October 2001 
rating decision consists of post-service VA treatment 
reports, records from the SSA, the veteran's written 
communications to VA, the transcript of his Central Office 
hearing testimony before the undersigned Veterans Law Judge, 
and transcripts of his numerous hearings before hearing 
officers at the RO.  

The veteran's written communications and hearing testimony 
reflect his contention that his cervical spine impairment is 
the result of injury sustained in the automobile accident 
during service.  But this is the very same allegation he made 
leading up to the RO's prior October 2001 rating decision 
denying his claim.  So his reiterating this argument is not 
new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The post-service medical records, including the evidence from 
the SSA, do not mention complaints of or treatment for the 
cervical spine disorder.  Moreover, these records contain no 
findings of any causal connection between the veteran's 
cervical spine pathology and his period of active duty 
service, including the automobile accident mentioned.  
Evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007); 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Here, though, overall, both the service and post-service 
records provide evidence against this claim as they indicate 
the veteran's complaints during service resolved, as his 
cervical spine was asymptomatic for many ensuing years; that 
is to say, the initial finding of any subsequent cervical 
spine disorder was not until his April 2001 VA examination, 
about 9 years after his separation from active duty service, 
with no association to his military service.  In Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit 
Court stated that although evidence of a prolonged period 
without medical complaint can be considered along with other 
factors concerning the veteran's health and medical treatment 
during and after military service as evidence as to whether a 
condition was related to service, the trier of fact must 
consider the availability of medical records in making such a 
determination.  Id. at 1333.

Merely submitting additional records showing current 
treatment for and diagnosis of a cervical spine disorder does 
not tend to establish this condition was caused by the 
veteran's military service, including in particular his 
automobile accident in 1985.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, 
even when denying his claim in October 2001, the RO took note 
of the results of the veteran's April 2001 VA compensation 
examination - which even then showed he had a cervical spine 
disorder manifested by degenerative joint and disc disease.  
So providing additional evidence during the years since of 
these already acknowledged conditions is not new evidence.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Thus, the Board is constrained to deny the petition to reopen 
the claim for service connection for a cervical spine 
disorder, as the veteran's written communications, hearing 
testimony, and medical records do not raise a reasonable 
possibility of substantiating this claim.  38 C.F.R. 
§ 3.156(a) (2007).

Furthermore, inasmuch as the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Hepatitis

The veteran's service medical records reflect that he 
consistently reported a negative history of jaundice or 
hepatitis during his periodic as well as enlistment and 
separation examinations.  There was, however, treatment for 
Hepatitis B in 1982.  These records show an assessment of 
exposure to Hepatitis B in 1976 with resultant Hepatitis B 
infection, resolving.  These records also note the hepatitis 
could have been alcohol or chemical induced.  

Post-service medical records include an October 1998 
treatment report noting a history of intravenous drug abuse 
(IVDA) and multiple heterosexual partners.  These records 
also reflect laboratory findings of Hepatitis A and C in 
December 1998.  Subsequent medical records reflect treatment 
for chronic Hepatitis C.  

An April 2001 report of a VA liver examination includes 
diagnoses of Hepatitis A and Hepatitis C.  The examiner 
commented that the only identified risk factor in this 
veteran for the acquisition of Hepatitis C is his history of 
sexual promiscuity.  The examiner then stated that it is 
impossible to determine which specific type of hepatitis was 
diagnosed during the veteran's active military service.

Accordingly, in an October 2001 rating decision, the RO noted 
that, in the absence of a confirmed diagnosis that the 
veteran's current hepatitis is related to service, the claim 
must be denied.  He did not perfect a timely appeal of that 
October 2001 rating decision, despite receiving notification 
of it and being apprised of his procedural and appellate 
rights.  38 C.F.R. § 20.200.  Thus, that decision is final 
and binding on him based on the evidence then of record and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence added to the record since that October 2001 
rating decision consists of post-service VA treatment 
reports, an April 2004 report of a VA examination for 
hepatitis, records from the SSA, the veteran's written 
communications to VA, the transcript of his Central Office 
hearing testimony before the undersigned Veterans Law Judge, 
transcripts of his numerous hearings before hearing officers 
at the RO, and treatise evidence regarding hepatitis.  

The post-service medical records, including the evidence from 
the SSA, reflect ongoing VA treatment for Hepatitis C.  These 
records contain no findings of any causal connection between 
the veteran's hepatitis and his period of active duty 
military service.  See Prillaman v. Principi, 346 F.3d 1362 
(Fed Cir. 2003)

The April 2004 VA examination report as well as the veteran's 
hearing testimony reflect his contention that his hepatitis 
is the result of tattoos he received in 1977 during his first 
period of active duty service (which he says he no longer has 
because they peeled off due to his skin disorder).  This 
examination report includes the conclusion that his Hepatitis 
C is secondary to tattoos in 1977.

Based upon the reasons for the prior denial in October 2001, 
the evidence now includes a current diagnosis of Hepatitis C 
and the VA medical opinion in April 2004 indicating the 
Hepatitis C is attributable to tattoos the veteran received 
in 1977, while in the military.  Thus, this evidence is new 
and material because it shows he has hepatitis (specifically, 
the C variant) and suggest this condition is the result of an 
event (receiving tattoos) that occurred during his military 
service.  And for the limited purpose of determining whether 
new and material evidence has been submitted, the credibility 
of this evidence, though not its probative weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Therefore, the veteran's claim for hepatitis is 
reopened.



The Board must now proceed to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  See Masors v. Derwinski, 
2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered 
in the context of all other evidence for a new determination 
of the issues.  Smith, 1 Vet. App. at 179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
he has been prejudiced thereby.  Bernard, 4 Vet. App. at 393.  

In this case, over the history of his claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, which is now the issue.  He has been 
given the opportunity to review the evidence of record and 
submit arguments in support of his claim.  He has provided 
testimony on this issue at hearings and has reviewed all 
evidence before the Board.  His arguments have focused 
squarely on the issue of service connection, not just on 
whether he had submitted new and material evidence to reopen 
this claim.  Thus, the Board finds that he is not prejudiced 
by the adjudication of his claim at this time.  Accordingly, 
there is no basis for an additional delay in the adjudication 
of this claim and the Board will proceed with the 
adjudication of the claim on a de novo basis.

As noted above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or a disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned, the veteran's service medical records show he 
was found to have Hepatitis B (as opposed to the A and C 
variants).  It was treated, and this virus resolved without 
chronic residual disability.  This is evident in that his 
post-service medical records do not contain any findings of 
or treatment for Hepatitis B (these records, instead, only 
concern the A and C variants).  Thus service connection for 
Hepatitis B is unwarranted because there is no current 
disability (i.e., no current diagnosis of this condition).  
Service connection presupposes there is a current diagnosis 
of the condition claimed; in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See, too, 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).

The post-service medical records reflect the veteran was 
initially found to have Hepatitis A and C in December 1998, 
and the April 2004 VA medical opinion concludes that his 
Hepatitis C is secondary to the tattoos he received in 1977 
during his active duty service.  However, the Board finds 
that, apart from the fact that this opinion is based on the 
uncorroborated report of the veteran, it has no other support 
in the record.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

As for the veteran's contention that his Hepatitis C is due 
to tattoos that he received in 1977 during his first period 
of active duty service, the Board is compelled to point out 
that the contemporaneous evidence, including his own 
statements, are in direct contradiction to his subsequent 
statements to this effect to the VA examiner in April 2004 
and while testifying during his hearings.  His service and 
post-service medical records show no such tattoos, and during 
his April 2001 VA examination (so some three years prior to 
his April 2004 VA examination in question), he reported no 
history of tattoos.  He also did not mention or otherwise 
suggest them being removed by his skin disorder (the 
vitiligo).  Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that, while interest in the outcome of a 
proceeding does not affect the competency of the veteran to 
testify, it may affect the credibility of his testimony).  
And, again, in Duran v. Brown, 7 Vet. App. 216 (1994), the 
Court held that "Justus [3 Vet. App. 510, 513 (1992)] does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board acknowledges the veteran's contentions concerning 
the etiology of his hepatitis; however, without any 
supporting probative medical experience, the Board must find 
that his allegations are not credible and, thus, have very 
limited probative value and are clearly outweighed by the 
medical evidence against his claim, including the April 2001 
VA examiner's opinion discounting any notion that 
the hepatitis is the result of the veteran's military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  See, as well, 38 C.F.R. 
§ 3.159(a)(1).

The only risk factor the April 2001 VA examiner identified as 
a possible cause of the veteran's hepatitis was his sexual 
promiscuity; there was no mention, either expressly or by 
implication, of tattoos being a precipitant.  Moreover, 
the fact remains that only Hepatitis B was diagnosed during 
service and only Hepatitis A and C during the years since.  
The veteran no longer has Hepatitis B, and for the reasons 
mentioned there is no persuasive medical nexus evidence 
etiologically linking his current Hepatitis A and C diagnoses 
to his military service.

Concerning this, the Board realizes the veteran has provided 
treatise evidence regarding hepatitis and, specifically, 
testing for it.  The Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  Here, though, the Board does not 
assign this evidence much weight as it does not establish a 
correlation between the veteran's hepatitis (and, in 
particular, his A or C variant) and his period of active duty 
service with any degree of medical certainty.  Further, this 
evidence does not address the facts that are specific to his 
case.  So this treatise information is insufficient to 
warrant granting his claim.

Considering all of this relevant evidence, the Board finds 
that although the veteran has current diagnoses of hepatitis 
A and C (not B), his service and post-service records do not 
establish an etiological relationship between these current 
diagnoses and his military service.  The competent medical 
evidence of record reflects that he was initially diagnosed 
with hepatitis A and C in December 1998, more than six years 
after his discharge from active duty service.  Moreover, he 
did not file his claim for service connection for hepatitis 
until August 1998, also some six years after his separation 
from active duty service.  It is equally worth reiterating 
there was only a diagnosis of Hepatitis B during service, 
none since.  And, as mentioned, 


the Federal Circuit Court has determined that a lapse of 
time, such as in this case, is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, service 
connection is not established based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

For these reasons and bases, the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for hepatitis (A, B or C).  Thus, the benefit-of-
the-doubt doctrine is not for application and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
cervical spine disorder is denied.

The petition to reopen the claim for service connection for 
hepatitis is granted, but service connection is denied.


REMAND

The veteran also believes he is entitled to a higher 
disability rating for his 
service-connected vitiligo, an earlier effective date for its 
10 percent rating, and service connection for a nervous 
condition secondary to the vitiligo.



Recently, in Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008) the Court provided additional guidance 
with respect to notice requirements for increased-rating 
claims.  Specifically, the Court found that, at a minimum, 
a 38 U.S.C. § 5103(a) notice requires the Secretary notify 
the claimant of the following in an increased-rating claim:

(1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.



Here, with respect to the veteran's claim for a higher 
disability rating for his vitiligo, review of the claims file 
indicates he has not been notified of the specific criteria 
for evaluation of this skin disorder under which he was 
originally rated or the amended criteria for rating skin 
disorders, discussed further below, which took effect as of 
August 30, 2002.  Accordingly, remand is required for 
compliance with the order of the Court in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  

The veteran's skin disorder was originally rated in October 
2001 under 38 C.F.R. § 4.118, Diagnostic Code 7912-7806 
[pluriglandular syndrome-eczema].  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  And in a 
September 2002 rating decision the RO assigned a higher 10 
percent rating for the veteran's vitiligo effective as of 
August 30, 2002, the effective date of the revised criteria 
for rating this condition.

During his December 2007 Central Office hearing, the veteran 
testified that his vitiligo is symptomatic on a percentage of 
his body that is not inadequately reflected by the 10 percent 
schedular rating presently in effect.  In this regard, 
it is noted that he has not been provided a VA skin 
examination since April 2001, thus, since prior to the date 
of the amended rating criteria.  

In light of the veteran's hearing testimony as well as the 
revised rating criteria, the Board finds that he should be 
afforded another VA examination to determine the current 
extent and severity of his vitiligo.  The Court has held that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of veteran because a 23-
month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

As for the claim for service connection for a nervous 
condition, which the veteran alleges is secondary to his 
service-connected vitiligo, the Board finds that additional 
development is also required before addressing this claim on 
the merits.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The recent 
revisions to 38 C.F.R. § 3.310 were done to take into account 
the holding in Allen.

Private and VA outpatient treatment records on file note the 
veteran has developed depressive symptoms due to his 
vitiligo.  However, these opinions were not based on a 
comprehensive review of his claims file - including 
consideration of his prior VA psychiatric examination reports 
which do not suggest he has any psychiatric disorder as a 
result of his vitiligo.  Notwithstanding this conflict in the 
medical evidence, additional comment also is needed as to 
whether his vitiligo has chronically aggravated a psychiatric 
disorder.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Prior to further 
adjudication of the claims, a VA examination is needed to 
address the likelihood that the veteran's nervous disorder, 
assuming he in fact has one, was caused or is being 
aggravated by his service-connected vitiligo.

The veteran's claim for an earlier effective date for the 10 
percent rating for his vitiligo is inextricably intertwined 
with his claim for a higher (i.e., compensable) initial 
rating for this condition - prior to August 30, 2002, the 
effective date when he received the 10 percent compensable 
rating.  So the Board's consideration of the earlier 
effective date claim must be temporarily deferred to avoid 
piecemeal adjudication of claims with common parameters.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these remaining claims are REMANDED for the 
following development and consideration:

1.  Prior to any further adjudication of 
the claims for increased rating and 
earlier effective of the assignment of a 
10 percent rating for the veteran's 
vitiligo, send him another VCAA letter 
which is consistent with 38 U.S.C.A. 
§ 5103(a).  That is to say, this 
additional letter must include an 
explanation of the requirements to 
substantiate his claim for an increased 
rating for vitiligo as recently outlined 
by the Court in Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).



2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his vitiligo as well as the 
etiology of any acquired psychiatric 
disorder, and more specifically, whether 
any current psychiatric disorder was 
either caused by or is being chronically 
aggravated by the service-connected 
vitiligo.  To facilitate making these 
important determinations, the claims file 
- including a complete copy of this 
remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide opinions 
responding to the following questions:  

a) With respect to the veteran's 
vitiligo, the examiner should address 
whether there is any ulceration, 
extensive exfoliation or crusting and, if 
so, to what extent.  The examiner should 
also determine whether any systemic or 
nervous manifestations are present, 
and whether this condition is 
exceptionally repugnant.  In addition, 
the examiner should state what percentage 
of the veteran's body and what percentage 
of exposed areas are affected by this 
skin disorder as well as whether he 
requires systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, and the duration 
of such therapy.



b) The examiner should provide a 
diagnosis indicating whether the veteran 
has an acquired psychiatric disorder as 
well as an opinion indicating whether it 
is at least as likely as not that the 
diagnosed psychiatric disorder was either 
caused by or is being chronically 
aggravated by his service-connected 
vitiligo.  If the examiner determines 
that any diagnosed psychiatric disorder 
is aggravated by the service-connected 
vitiligo, the examiner should indicate 
the extent of the aggravation.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  Then readjudicate the veteran's 
remaining claims in light of any 
additional evidence obtained as well as 
the criteria for evaluating skin 
disorders in effect prior to and as 
amended on August 30, 2002.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received. By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


